DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 28, 2021 has been entered.
 
New Claim Rejections - 35 USC § 112(d)
Applicant’s claim amendments have necessitated the following new grounds of rejection.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 16 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 13 and 15-18 remains rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. (WO 98/022114; published: May 28, 1998; of record), in view of Agarwal et al. (US 2015/0283287; published: Oct. 8, 2015; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Jorgensen et al. is directed to a combination of a first compound of an oligo- or polysaccharide containing aminosugar units and a second compound of a sulfated mono-, di- or oligosaccharide as an agent for the enhancement of the healing of wounds in collagen containing tissues (Abstract).  Jorgensen et al. teach the preparation of a combination of chitosan and sodium sucrose octasulfate via the following steps: (1) 10 mL of a solution of chitosan in acetic acid placed in a petri dish, dried until nearly dryness and a soft film is obtained; (2) 20 mL of an aqueous (i.e., pharmaceutically 
With regards to instant claims 2 and 13, Jorgensen et al. teach that the chitosan in the combination is in the range of from about 5 to about 99.99% w/w/, e.g., 10-80%, 20-75%, 30-70%, 40-70% w/w based on the total combination and the sucrose octasulfate is employed as a second compound in the combination in a range of 0.01-95% w/w, e.g., 2-90%, 25-85%, 30-70%, 30-60% w/w based on the weight of the total combination (p. 12, lines 23-25 and p. 13, lines 12-15).
With regards to the product-by-process recited in instant claim 1, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  The method steps recited in claim 1 do not appear to impart any structural limitations to the film cited in the claims.  It is noted, that the instant specification indicates that drying can occur between each successive sputtering steps.

Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Jorgensen et al. is silent with regards to film thickness; they do not specifically teach the thickness of the film ranging from 1 nm and 1 µm (or 10 nm to 8 µm, or 50 nm to 5 µm, or 100 nm to 1 µm), as required by instant claims 1, 5 and 16-17, respectively.  However, this deficiency is cured by Agarwal et al.
	Agarwal et al. is directed to methods and compositions for wound healing.  Agarwal et al. teach a polymeric film with a thickness ranging from 1 nm to 1000 nm (i.e., 1 µm) or from about 1 nm to about 100 nm and that such nanoscale dimension allows for the loading of a lower total amount of an active agent while still allowing delivery of an effective amounts (i.e., an amount of active agent that accelerates wound healing as compared to controls) of the active agent as compared to matrix structures with greater thickness ([0189]). It is contemplated that the lower total loading levels result in reduced toxicity in the wound environment, especially when antimicrobial compounds are incorporated into the polymer multilayer ([0189]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Jorgensen et al. and Agarwal et al. are each directed to tissue repair (e.g., skin wound) compositions in the form of a film.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their 
	Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 14 remains rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. (WO 98/022114; published: May 28, 1998; of record) and Agarwal et al. (US 2015/0283287; published: Oct. 8, 2015; of record) as applied to claims 1-5, 7, 13 and 15-18 above, and further in view of Kurokawa et al. (US 2005/0202069; published: Sept. 15, 2005; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Jorgensen et al. and Agarwal et al. teach the limitations of instant claims 1-5, 7, 13 and 15-18 (See rejection above for details).  
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)

	Kurokawa et al. are directed to wound dressings capable of accelerating epidermal regeneration (i.e., tissue repair) (Title and Abstract).  Kurokawa et al. teach that the polyamine (A) such as poly-L-lysine is an essential component necessary for expression of an epidermal regeneration accelerating effect ([0055]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Jorgensen et al., Agarwal et al. and Kurokawa et al. are each directed to tissue repair (e.g., skin wound) compositions in the form of a film.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to modify the films of Jorgensen et al. by further incorporating poly(L-lysine) or alternatively substituting the chitosan of Jorgensen et al. with poly(L-lysine), as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Kurokawa et al. teach that poly-L-lysine advantageously accelerates epidermal regeneration ([0055]). 
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
st full ¶). Applicants indicate that Agarwal discloses a method with sequential application of the two compositions (Remarks: p. 5, 2nd and 3rd full ¶).
This is not found persuasive. In response, the instant claims are directed to a product and the “simultaneously sputtering” limitation of claim 1 is directed to a product by process limitation. As recited in the instant rejection, 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  The method steps recited in claim 1 do not appear to impart any structural limitations to the film cited in the claims.  It is noted, that the instant specification indicates that drying can occur between each successive sputtering steps.
There is no evidence of record that the differing method step in the prior art produces a structurally different product than that of the instant invention and therefore, the 103 rejection is maintained as proper.
Applicants argue that a film obtained through simultaneously sputtering allows a better control of the film thickness and the achievement of the desired thickness in less nd full ¶).
As stated in the previous response to arguments filed on 1/29/21, this is not found persuasive.  It is first noted, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., production of a certain thickness in less steps and with better reproducibility) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, with regards to unexpected results, the Examiner responds with the following statements:  
(a)  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims (See MPEP § 716.02(b)-III).  In the instant case, the closest prior art (Jorgensen et al.) teach the claimed film with the claimed components, but does not teach the method of making the film by the claimed simultaneous sputtering.  However, the data presented by the Applicants compares simultaneous versus alternately sputtering, which does not show that preparing the claimed film by simultaneously 
(b)  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (see MPEP § 716.02(d)).  In the instant case, the claims are directed to a film with a large range of thickness (1 nm to 1 µm) whereas the data presented in Figure 1 is directed to a thickness range of 1 to almost 40 nm. In other words the claimed range covers from 1 to 1000 nm and the data presented in only based on a 40 nm film thickness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617